Citation Nr: 1434664	
Decision Date: 08/04/14    Archive Date: 08/08/14

DOCKET NO.  08-28 813	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for a blood disorder, to include as due to exposure to herbicides.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

R. Sauter, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1966 to April 1969.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Veteran testified at a hearing at the RO before the undersigned Veterans
Law Judge in October 2010.  A transcript of the proceeding is of record.

The Board remanded the case in March 2012 and again in January 2014 for additional development.  With regard to the service connection claim for a blood disease, the Board is satisfied that there was substantial compliance with the remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).  

The Virtual VA and VBMS files have been reviewed.

The issue of service connection for bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

The Veteran has requested service connection for tinnitus.  The Board referred the tinnitus claim to the agency of original jurisdiction (AOJ) in March 2012, but the claim still has not been adjudicated.  Therefore, the claim for tinnitus is again referred to the AOJ for appropriate action.



FINDING OF FACT

Currently diagnosed hereditary coproporphyria is a congenital defect, and was not worsened in service by a superimposed disease or injury.


CONCLUSION OF LAW

The criteria for service connection for hereditary coproporphyria are not met.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1153, 1154(b), 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist a claimant in substantiating a claim for VA benefits.      38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Upon receipt of a complete or substantially complete application for benefits, VA is required to inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will obtain; and (3) that the claimant is expected to provide.  38 U.S.C.A.          § 5103(a); 38 C.F.R. § 3.159(b).

In this case, the VCAA duty to notify initially was satisfied by way of a pre-adjudicatory letter the RO sent to the Veteran in August 2007.  This letter informed of the evidence required to substantiate the claim and of the respective responsibilities in obtaining this supporting evidence, including advising of how disability ratings and effective dates are assigned.  Thus, the Veteran has received all required notice concerning the claim.

VA also has a duty to assist a claimant in the development of a claim.  This duty includes assisting in the procurement of service treatment records (STRs) and pertinent post-service treatment records (VA and private) and providing an examination when needed to assist in deciding the claim.  38 U.S.C.A. § 5103A;   38 C.F.R. § 3.159.  The Board finds that all necessary development has been accomplished.  

The record reflects that the current claims file is a rebuilt file.  When service treatment records, VA records, or records from another government agency are missing, VA has a heightened duty to satisfy the duty to assist.  Under such circumstances, VA has a heightened duty "to consider the applicability of the benefit of the doubt rule to assist the claimant in developing the claim, and to explain its decision when the Veteran's medical records have been destroyed."  Cromer v. Nicholson, 19 Vet App 215, 217 18 (2005) (citing Russo v. Brown, 9 Vet. App. 46, 51 (1996)), see also Cuevas v, Principi, 3 Vet App 542, 548 (1992),
O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).

Pursuant to the January 2014 remand instructions, the Veteran underwent a VA examination in May 2014 to assist in determining the nature and etiology of any currently diagnosed blood disease.  An addendum opinion was provided in July 2014.  38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The July 2014 VA opinion is adequate because it was performed by a medical professional, and was based on a review of the record and history and symptomatology from the Veteran and a thorough examination of the Veteran.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Accordingly, VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4). 

The Veteran has not identified, and the record does not otherwise suggest, any additional existing evidence that is necessary to decide this claim that has not been obtained and that is obtainable; therefore, no further notice or assistance with this claim is required.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  VA's duties to notify and assist with this claim have been satisfied.
Service Connection Legal Authority

In deciding claims, it is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C.A. § 7104(a).  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss each and every piece of evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military, naval or air service.  38 U.S.C.A.         § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in active service.  38 C.F.R.          § 3.303(d).

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  

A veteran who, during active military service, served in Vietnam during the period beginning in January 1962 and ending in May 1975, is presumed to have been exposed to herbicides.  38 C.F.R. §§ 3.307, 3.309.  The last date on which such a veteran shall be presumed to have been exposed to an herbicide agent shall be the last date on which he or she served in the Republic of Vietnam during the Vietnam era.  

The following diseases are deemed associated with herbicide exposure, under current VA regulation: chloracne or other acneform diseases consistent with chloracne, Type 2 diabetes, Hodgkin's disease, multiple myeloma, non-Hodgkin's lymphoma, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), and soft-tissue sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  The Secretary of Veterans Affairs has determined that there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  See Notice, 59 Fed. Reg. 341-346 (1994); see also 61 Fed. Reg. 41442 -41449, and 61 Fed. Reg. 57586 -57589 (1996). 

Notwithstanding the foregoing presumption provisions, a claimant is not precluded from establishing service connection for a disability due to exposure to herbicides with proof of direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); Ramey v. Brown, 9 Vet. App. 40, 44 (1996), aff'd sub nom, Ramey v. Gober, 120 F.3d 1239 (Fed. Cir. 1997), cert. denied, 118 S. Ct. 1171 (1998).

A veteran who served during a period of war, or after December 31, 1946, will be considered to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior to service and was not aggravated by such service.  38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.304(b) (2013).

For defects, infirmities, or disorders not noted when the veteran is examined, accepted and enrolled for service, the burden lies with the government to show, by clear and unmistakable evidence, that the defect, infirmity, or disorder both preexisted and was not aggravated by service.  See Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).

Congenital or developmental defects are not diseases or injuries as such within the meaning of applicable law, and are not subject to service connection.  38 C.F.R. 
§§ 3.303(c), 4.9 (2011).  See Winn v. Brown, 8 Vet. App. 510, 516 (1996), appeal dismissed, 110 F.3d 56 (Fed. Cir. 1997) (and cases cited therein); see also VAOPGCPREC 82-90 (July 18, 1990), 55 Fed. Reg. 45,711 (1990) (a reissue of General Counsel opinion 01-85 (March 5, 1985), which in essence held that a disease considered by medical authorities to be of congenital, familial (or hereditary) origin must, by its very nature, have pre-existed a claimant's military service). 

However, the VA General Counsel has further noted that if, during service, superimposed disease or injury occurs, service connection may be warranted for the resultant disability.  See Jensen v. Brown, 4 Vet. App. 304, 306-307 (1993) (citing Hunt v. Derwinski, 1 Vet. App. 292 (1991)); VAOPGCPREC 67-90 (July 18, 1990) (published at 55 Fed. Reg. 43,253 (1990)).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge).  When considering whether lay evidence is competent, the Board must determine, on a case by case basis, whether the veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

The Board must assess the credibility and weight of evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  The standard of proof to be applied in decisions on claims for veterans' benefits is set forth at 38 U.S.C.A. § 5107.  A veteran is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102.  When a veteran seeks benefits and the evidence is in relative equipoise, the veteran prevails.  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

Service Connection for a Blood Disorder

The Veteran contends that he has a blood disorder due to his exposure to herbicides during active duty service.  Specifically, he asserted in the October 2010 Board hearing that his dermatologist told him that his blood disorder, which manifests in skin flare-ups, could be caused by Agent Orange exposure.  He has asserted, most recently in a July 2009 statement, that he has no family history or porphyria.  In a February 2013 statement, he noted that he and his brother, who was stationed in Turkey, are the only members of his family with porphyria.

Porphyria cutanea tarda is listed among the Agent Orange associated diseases, and shall be service connected if the Veteran was exposed to an herbicide agent during service, if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 U.S.C.A. § 1113 and 38 C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. § 3.309(e).  As a completed request for information dated in September 2007 shows the Veteran was in Vietnam from November 1968 to April 1969, he is presumed to have been exposed to an herbicide agent.  

An April 2008 statement from a physician in a VA medical center hematology department notes that porphyria can be hereditary.  The VA physician further states that the Veteran's exposure to Agent Orange could have "played a part" in his developing porphyria.  The VA physician does not clarify the Veteran's current diagnosis, or state whether the Veteran's blood disorder is hereditary, or of the type that could be caused or aggravated by herbicide exposure.

The Veteran was diagnosed with hereditary coproporphyria (HCP) by an April 2012 VA examiner.  The Board remanded the claim in January 2014 because the April 2012 VA examiner did not clearly explain whether this diagnosis is considered a congenital defect (versus a disease).  This is significant because the Court has held that the presumption of soundness does not apply to congenital defects because such defects "are not diseases or injuries" within the meaning of 38 USCA §§ 1110 and 1111.  See Quinn v. Shinseki, 22 Vet. App. 390, 397 (2009) see also Terry v. Principi, 340 F.3d 1378, 1385-86 (Fed. Cir. 2003) (holding that the presumption of soundness does not apply to congenital defects).

Pursuant to the January 2014 Board remand, a VA examination was provided in May 2014.  The VA examiner stated that the Veteran's HCP is a genetic abnormality which can cause liver damage and skin sensitivity to the sun.  The Veteran experiences intermittent skin rashes, blisters, and pruritus, related to sun exposure.  The VA examiner remarked that "the condition is a congenital disease that he had at birth and has nothing to do with exposure to herbicides."  Again, the May 2014 VA examiner did not clearly explain whether HCP was a congenital defect or a disease.  

A clarification opinion was provided by another VA physician in July 2014.  The VA examiner stated that it is more than likely that the currently diagnosed HCP is a congenital defect, and is unlikely to be caused by, related to, or aggravated by military service, to include Agent Orange herbicide exposure.  The VA examiner explained that HCP is considered to be a congenital defect, rather than a congenital disease.  HCP results in a decrease in the normal activity of COPRO-oxidase enzyme function, which often manifests in skin sensitivity to the sun with intermittent flares.  The VA examiner noted that the condition is latent before puberty; therefore, the absence of symptomology prior to military service does not disturb the opinion that the condition was present prior to military service.  The VA examiner further opined that HCP was not aggravated in service.  The condition manifests in flares of skin symptoms, and because there were no complaints of skin flares in service, it is unlikely that the condition was aggravated in service.  Finally, the VA examiner noted that porphyria cutanea tarda (PCT) is an Agent Orange presumptive condition.  However, the Veteran is diagnosed with HCP, not PCT.  Unlike PCT, HCP is hereditary, and cannot be caused by Agent Orange.  The VA examiner reviewed the claims file and considered lay statements, verbal history, previous examinations, and the March 2012 and January 2014 Board remand instructions in forming his opinion.  The VA examiner cited medical studies and literature to support the opinion.  

The July 2014 VA opinion clarifies that the Veteran does not have a disability listed among the Agent Orange-related diseases enumerated in 38 C.F.R. § 3.309(e); therefore, medical nexus may not be presumed as a matter of law.  Notwithstanding the inapplicability of the Agent Orange presumptive service connection regulations, the Board is obligated to fully consider the Veteran's claim on a direct basis.  See Combee, 34 F3d at 1043-44.

As noted above, congenital defects are not diseases or injuries as such within the meaning of applicable law, and are not subject to service connection.  In Winn v. Brown, 8 Vet. App. 510, 516 (1996), the Court found that a congenital personality disorder was not a disease or injury to which the presumption of soundness could apply. 

The Court reasoned that "[i]t would be anomalous in the extreme to expand 'disabilities' to include non-disease or non-injury entitles such as congenital defects, and then allow their existence to be rebutted only by evidence of disease or injury when a congenital defect is neither a disease nor an injury."  Id. at 516; see also VAOPGCPREC 82-90 (July 18, 1990); 55 Fed. Reg. 45,711 (1990) (a reissue of a General Counsel Opinion 01-85 (March 5, 1985), which in essence held that a disease considered by medical authorities to be of congenital, familial (or hereditary) origin must, by its very nature, have pre-existed a claimant's military service).

The record reflects that the Veteran had HCP when he entered service, and it is not a disease or injury to which the presumption of soundness applies.  Similarly, because it is a congenital defect, it is not subject to aggravation as a defect is defined as structural or inherent abnormalities or conditions which are more or less stationary in nature.  Therefore, as a congenital defect, it is not subject to service connection.  On this basis, the appeal is denied.

While congenital defects are not subject to service connection, the exception is if, during service, superimposed disease or injury occurs, service connection may be warranted for the resultant disability.  See Jensen v. Brown, 4 Vet. App. 304, 306-07 (1993) (citing Hunt v. Derwinski, 1 Vet. App. 292 (1991)); VAOPGCPREC 67-90 (July 18, 1990) (published at 55 Fed. Reg. 43,253 (1990)).

The Board finds that the weight of the lay and medical evidence does not demonstrate that there was superimposed disease or injury in service which would support a grant of service connection.  The July 2014 VA examiner reviewed the entire claims file, including the lay statements of the Veteran.  No superimposed condition was found, as evidenced by the examiner's statement that the HCP manifests in skin flares, which were not present in service.  Although the Veteran has asserted that exposure to Agent Orange caused or aggravated HCP, he is not competent to provide a medical opinion on this matter.  An opinion as to the onset and continuity of a disability as complex as HCP falls outside the realm of common knowledge of a lay person, and the Veteran is not shown to have the medical expertise required to make such an opinion.  See Jandreau, 492 F.3d at 1377 n.4 (lay persons not competent to diagnose cancer).  Therefore, the Board finds the July 2014 VA examination opinion is probative and competent and outweighs the Veteran's contention regarding the etiology of HCP.  Finally, although the April 2008 physician's statement notes that porphyria can be aggravated by Agent Orange, that statement does not contain a clear diagnosis, and thus is not probative as to the question of whether the Veteran's currently diagnosed HCP could have been aggravated by Agent Orange.  

As such, the Board finds that service connection is not warranted.  Because the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not for application.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 54.


ORDER

Service connection for HCP is denied.


	(CONTINUED ON NEXT PAGE)
REMAND

The Board finds that the issue of service connection for hearing loss must be remanded again to obtain an adequate examination that complies with the directives of the March 2012 and January 2014 remands.  A Court or Board remand confers upon the appellant the right to compliance with that order.  Stegall v. West, 11 Vet. App. 268, 271 (1998); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that there must be substantial compliance with the terms of a Court or Board remand).  Additionally, where VA provides the Veteran an examination in a service connection claim the examination must be adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  An adequate examination and medical opinion addresses the appropriate theories of entitlement and provides a supporting rationale for any medical opinion.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-25 (2007).

Pursuant to the January 2014 Board remand, the Veteran was provided a March 2014 VA audiology examination.  The diagnosis was sensorineural hearing loss for the right ear, and mixed hearing loss for the left ear.  The VA examiner remarked that the test results for the left ear are not valid for rating purposes, because the hearing loss is temporary.  The examiner concluded that hearing loss is not related to service, and noted that the Veteran has reported noise exposure both in service and following separation.  The examiner did not provide a sufficient rationale for his opinion.  Further, the examiner did not explain his opinion that left ear hearing loss is temporary, nor did he reconcile his opinion with other evidence showing that bilateral hearing loss has been present since at least March 2004.  To that end, a March 2004 VA outpatient audiology record reveals bilateral hearing loss, as defined by VA, and shows that the Veteran complained of constant tinnitus and a decrease in hearing sensitivity since 1969.  

In light of the above, the Board finds that a new VA examination is required to comply with the March 2012 and January 2014 Board remand directives. 




Accordingly, the case is REMANDED for the following action:

1.  Arrange for the Veteran to undergo a VA audiology examination to ascertain the current nature and etiology of his bilateral hearing loss.  The claims folder must be made available for review in connection with this examination.  The examiner should be requested to render an opinion regarding whether it is at least as likely as not (50 percent or more probability) that currently diagnosed bilateral hearing loss had its onset in service or is otherwise related to service.  

The examiner should reconcile the opinion with the March 2004 VA outpatient treatment record and audiometric data, and the Veteran's report that he has experienced decreased hearing acuity since 1969.  The examiner should accept as true the Veteran's report of in-service noise exposure.  

The examiner should provide a complete rationale for all conclusions reached.  If the examiner is unable to render any of the medical opinions requested without resorting to mere speculation, a detailed explanation for the reasons for this must be provided.  If the examiner is unable to provide test results that are valid for rating purposes, a detailed explanation for the reasons for this must be provided.

2.  Thereafter, readjudicate the issue on appeal.  If the determination remains unfavorable to the Veteran, he and his representative should be provided with a supplemental statement of the case that addresses all relevant actions taken on the claim for benefits.  The Veteran should be given an opportunity to respond to the SSOC prior to returning the case to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




____________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


